Hurt, Judge.
This is an appeal from a judgment denying bail to the relator. Upon the statement of facts brought up with the record, we are constrained to differ from the learned judge who sat upon the habeas corpus hearing below, in holding that the proof is evident of appellant’s guilt of murder in the first degree.
The judgment is reversed and the relator is admitted to bail in the sum of ten thousand dollars, and it is ordered that he be discharged from custody upon the execution of such bond, with good and sufficient sureties and conditioned in the terms of the law.

Ordered accordingly.